RUARK, Judge.
I concur in the opinion of Judge Mc-DOWELL because the evidence in regard to whether the money advanced by the daughters was in the way of gifts or loans was susceptible of different interpretations and conclusions by reasonable men. I do not, however, wish my concurrence to be taken as any concurrence in or agreement to the policy as testified by the casework supervisor for the Division of Welfare to the effect that payments made by relatives can be supported by documentary evidence or verification by third persons, but that the testimony of the person making the payment would not be considered as proof.
Although the act places the power of complete factual determination in the Divi*626sion, I think it does not grant to the Division or its supervisors the arbitrary power to cast aside and refuse to consider as proof the testimony of relatives, interested •or otherwise. The fact that some persons, perhaps out of motives of filial love and •devotion, have come to the rescue of the needy aged and infirm when no one else would do so does not automatically place ■such relatives in the class of liars and perjurers whose testimony is not worthy of •consideration. Any finding based upon such a policy would he arbitrary, for their testimony is entitled to be considered and weighed. But since it is not shown that in its ultimate decision the Division •did so arbitrarily exclude and refuse to ■consider such evidence, I must concur.